Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to reply filed 8/27/2020
	Claims 1-12 were canceled. Claims 13-24 were amended. Claims 25-27 were added..
	Claims 13-27 are pending.

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17, and 19/23,is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayars et al (Ayars hereinafter) US Patent Application Publication No. 20110218995 filed March 5, 2010 and published Sep. 8, 2011.

Regarding Claims 13, and 19, Ayars discloses a computer-implemented method for records management and classification of files in a content management system having a server system that stores the files, the method comprising:
detecting, by an application, when at least one of the files is classified by a user as a classified file (Para. 0023, the monitoring of event is a way of detecting and the automated step of classifying corresponds to by an application classifying by a user which is shown in Para. 0021, Fig. 1, step 170, Ayars);

detecting, by the application, when at least one of the files is declared as a permanent record by the user (Para. 0048, the records is placed in a container permanently as shown in Fig. 4, 480 corresponds to declare the file permanent, Ayars); and
based on the detecting of the declaration as a permanent record (Para. 0024, Ayars), preventing, by the application, editing by the client computing system of each file declared as a permanent record (Para. 0048, wherein the stored permanently corresponds to prevent the application form any changes including editing by the client computing system since it will be removed from the client computing system and placed in a Record Management system as shown in Fig. 4, step 450, Ayars).
In addition Claim 19 recite:
A computer program product for records management and classification of files in a content management system having a server system that stores the files, the computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations (Para. 0015, Ayars).
Regarding Claims 11, and 20, Ayars discloses a method and a computer program product, wherein the classification of the one or more files is done by the application on the client computing system remotely from the content management system (Fig. 3, step 310, which is a 
Regarding Claims 15, and 21, Ayars discloses a method and a computer program product, wherein the declaration of the one or more files as a permanent record is done by the application on the client computing system remotely from the content management system (Para. 0048, Ayars).
Regarding Claims 16, and 22, Ayars discloses a method and a computer program product, wherein the one or more files declared as a permanent record are queued by the server system for delivery to the client computing system (Para. 0049, wherein the teaching of placing a record in a temporary container till it is classified and completed to be transferred to the permanent container corresponds to queued record since it’s is waiting to be processed, Ayars).
Regarding Claims 17, and 23, Ayars discloses a method and a computer program product, wherein the declaration of at least file as a permanent record is made via an application being executed on a client computing system (Para. 0048, when the record place permanently which is kept locally corresponds to executed on a client computing system, Ayars).
Regarding Claim 24, Ayars disclose a method wherein detecting the classification of the one or more files is in response to a synchronization process between client computing system and a remote server system, different classifications providing for different treatment of classified files based on a classification applied to a specific file (Para. 0045, wherein the method of declaring the document as a second and classify the record according to the file plan which disclose different classification as shown in Fig. 2, step 202, wherein the classification schemes, 
Regarding Claim 25, Ayars disclose a method wherein the removing of the classified file from the client computing system comprises removing a first classified file, in response to determining the first classified file is classified according to a first classification (Para. 0048, wherein the method of moving the record to the appropriate container which corresponds removing the first classified file, in responds to determining the first classified file, Ayars).
Regarding Claim 26, Ayars disclose a method wherein a second classified file is not removed from the client computing system, in response to determining the second classified file is classified according to a second classification (Para. 0049, wherein the record that has been classified will remain in a temporary container which corresponds to not removed from the client computing system, Ayars).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayars et al (Ayars hereinafter) US Patent Application Publication No. 20110218995 filed March 5, 2010 and published Sep. 8, 2011 in view of Velasco US Patent No. 10257109 filed Jan. 18, 2012 and Published April 9, 2019.

Regarding Claims 18, Ayars discloses all the limitations as stated in the rejection above.  However, Ayars doesn’t explicitly disclose a method and a computer program product, wherein the server system is a cloud-based server system. On the other hand, Velasco discloses the server system is a cloud-based server system. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Velasco teaching in the Ayars system. Skilled art would have been motivated to make such modification to take advantage of the cloud server as shown in Col. 2, lines 31-39  “Cloud computing is model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service. This cloud model may include at least five characteristics, at least three service models, and at least four deployment models”.

Claim 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayars et al (Ayars hereinafter) US Patent Application Publication No. 20110218995 filed March 5, 2010 and published Sep. 8, 2011 in view of Turner et al. (Turner hereinafter) US Patent Application Publication No. 20100186091 filed May 12, 2009 and published July 22, 2010.

Regarding Claim 27, Ayars disclose a method of classifying different record in different categories as shown Para. 0030, wherein the method of organizing the categories as a top level such as accounting, and since the claimed “TOP SECRET” and “SECRET” is nothing more than non-function descriptive material. Ayars doesn’t explicitly disclose the first classification is TOP SECRET and the second classification is SECRET and to expedite the prosecution of the application the office presents Turner which clearly disclose the method wherein the first classification is TOP SECRET and the second classification is SECRET as shown in Fig. 4, Para. 0058, and Para. 0059. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Ayars, with the teachings of Turner, to transmit results to another processing node. Modification would have been obvious to one of ordinary skill in the art because in the event of a processing failure, at least some of the query would have executed as planned and the prior results can be used to restart the process from a “reliable” point in time. Motivation to do so would be to save time and system resources.


Response to Arguments
Applicant's arguments filed 8/27/2020 have been fully considered but they are not persuasive.
Applicant argues Ayars fail to disclose the classification of records by a user.

Applicant argues Ayars fail to disclose user declaring a record as “permanent” or “classified”.
Examiner disagrees. As shown in Para. 0040, the record will be marked classified after a declaration of the record which is completed by a user as shown in Para. 0030, wherein the “Accounting” or “HR” determine the record as classified, the record management system will complete the classification process.
Applicant argues the Combination of Ayars in view of Velasco fail to disclose “cloud-based server”.
Examiner disagrees. Velasco in the combination of Ayars in view of Velasco disclose as shown in col. 1, lines 38-46, the cloud computing environment corresponds to the cloud-base server.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 24, 2021